Stein v Kings County Democratic County Comm. (2022 NY Slip Op 03918)





Stein v Kings County Democratic County Comm.


2022 NY Slip Op 03918


Decided on June 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
JOSEPH J. MALTESE
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2021-01211
 (Index No. 524201/20)

[*1]David Stein, et al., respondents, 
vKings County Democratic County Committee, appellant.


Abrams Fensterman, LLP, Brooklyn, NY (Robert A. Spolzino, David A. House, and Lisa Colosi Florio of counsel), for appellant.
Balestriere Fariello, New York, NY (Vittoria M. Fariello, John G. Balestriere, and Matthew W. Schmidt of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, for a judgment declaring null and void a certain amendment to the Rules for the Government of the Kings County Democratic County Committee adopted by the Executive Committee of the Kings County Democratic County Committee and the filling of certain vacancies in the Kings County Democratic County Committee by the Executive Committee of the Kings County Democratic County Committee, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Edgar G. Walker, J.), dated December 10, 2020. The order and judgment, insofar as appealed from, in effect, denied the defendant's motion pursuant to CPLR 3211(a) to dismiss the complaint and declared null and void a certain amendment to the Rules for the Government of the Kings County Democratic County Committee adopted by the Executive Committee of the Kings County Democratic County Committee and the filling of certain vacancies in the Kings County Democratic County Committee by the Executive Committee of the Kings County Democratic County Committee.
ORDERED that the order and judgment is reversed insofar as appealed from, on the law, with costs, and the defendant's motion pursuant to CPLR 3211(a) to dismiss the complaint is granted.
Contrary to the Supreme Court's determination, it should have granted dismissal of the complaint because the plaintiffs challenged the authority and actions of the Executive Committee of the Kings County Democratic County Committee but failed to join the Executive Committee as a necessary party (see CPLR 1001[a]; Matter of Morgan v de Blasio, 29 NY3d 559, 560; Matter of Jacobellis v Fonseca, 43 AD3d 484, 485; Matter of Cornicelli v Scannell, 307 AD2d 1006, 1006; Matter of Schaffer v Withers, 186 AD2d 836, 836; Matter of Rizzo v Withers, 158 AD2d 497, 498; cf. Matter of Marafito v McDonough, 153 AD3d 1123, 1125; Matter of New York State Comm. of the Independence Party v New York State Bd. of Elections, 87 AD3d 806, 808, 811).
In light of our determination, we need not address the parties' remaining contentions.
DUFFY, J.P., MALTESE, CHRISTOPHER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court